PATTERSON, Presiding Judge.
The appellant, Jerome Harris, was indicted on October 4,1991, for the offenses of rape in the first degree, robbery in the first degree, and kidnapping in the first degree. On *291March 5, 1992, he pleaded guilty to all three offenses as charged in the indictment, and on May 7, 1992, he was sentenced to 20 years’ imprisonment for each offense. The sentences were ordered to run concurrently with each other, and concurrently “with the sentences that you have previously entered a guilty plea on that was the agreement in these cases.” The trial court advised the appellant of his right to appeal, his right to a free record of the proceedings, and his right to appointed counsel to represent him on appeal.
The appellant filed a timely, written pro se notice of appeal, wherein he stated that he expected the court to forthwith enter the necessary orders to cause a record to be prepared and to appoint appellate counsel. The record was prepared and filed with this court on June 25, 1992; however, no brief has been filed by the appellant to date, and the record does not show that appellate counsel was appointed by the trial court. The attorney general has filed a motion to dismiss the appeal or, in the alternative, to remand the case to the trial court with the instruction to determine whether it is necessary to appoint counsel or whether the appellant has abandoned his appeal. We choose the latter course and hereby remand this case to the trial court so that that court can determine whether the appellant intends to pursue his appeal and, if he does, to appoint counsel to represent him. In the event counsel is appointed, the time for filing the appellant’s brief shall begin running seven days after the appointment. The trial court is further instructed to see that the circuit clerk makes due return to this court of the action taken at the earliest possible time and within 30 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.